Citation Nr: 0625865	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-23 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to separate schedular 10 percent disability 
ratings for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967 and from June 1971 to September 1988.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) St. Paul, Minnesota, Regional Office (RO).  


FINDING OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2002 and 2005); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The U. S. 
Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  As will be shown below, the Board 
finds that the veteran is already receiving the maximum 
disability rating available for tinnitus under the applicable 
rating criteria.  Furthermore, regardless of whether the 
veteran's tinnitus is perceived as unilateral or bilateral, 
the outcome of this appeal does not change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).

The veteran requested an increased evaluation for tinnitus, 
specifically a separate 10 percent evaluation for each ear.  
The RO denied the veteran's request because under Diagnostic 
Code (DC) 6260 there is no provision for assignment of a 
separate 10 percent evaluation for tinnitus of each ear.  The 
veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 


ORDER

The claim of entitlement to separate schedular 10 percent 
disability ratings for bilateral tinnitus is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


